Name: Commission Regulation (EEC) No 2484/90 of 28 August 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 90 Official Journal of the European Communities No L 235/5 COMMISSION REGULATION (EEC) No 2484/90 of 28 August 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. (2) OJ No L 334, 18. 11 . 1989, p. 21 . No L 235/6 Official Journal of the European Communities 30. 8 . 90 ANNEX Amount of unit values per 100 kg net Code CN code Taric ­ sub- heading Description ECU New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 10 00 00 31,50 34,69 11,85 253,48 26,19 35,35 207,82 43,46 97,66 8,55 44,18 42,02 26,60 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea van italica) 92 98 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 07049090 070511 10 07051190 0705 2900 07061000 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots 10 21 22 ' 23 ' 25 ' 11 ' 19 frs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1335 1474 503 10769 1107 1508 8812 1853 4160 364 1871 1778 1 128 3814 1052 6633 3790 1464 3070 20811 8877 1798 1313 25854 2422 247,29 274,96 93,94 2009,08 204,09 278,81 1 631,21 342,72 768,74 67,36 346,39 328,71 208,84 704,37 195.13 1 237,46 702.43 269,51 565.14 3882,32 1 643,33 335.44 242,71 4823,06 451,88 65,01 71,78 24,52 524,48 53,42 71.89 428,86 88,37 202,04 17,69 90,98 85.98 54.90 184,56 51,13 323,04 184,08 70.99 148,86 1013,51 431,66 87,56 63,79 1 259,09 117,96 218.27 240,78 82,27 1 759,35 180,07 244,80 1 439,77 300,92 678.28 59,31 306,20 288,98 184,33 621,90 171,62 1 083,64 617,82 238,22 499,53 3399,75 1 452,63 293,74 214,15 4223,56 395,71 6355 708.8 2422 51794 5121 6721 41 921 8262 19774 1734 8893 8292 5367 18223 5026 31902 18095 6965 14605 100087 42189 8647 6243 124340 11649 24,24 26,75 9,14 195,48 20,01 27,24 159,93 33,48 75,34 6,59 33,93 32,08 20,47 68,81 19,06 120,40 68,61 26.45 55.46 377,74 160,97 32,63 23,78 469,27 43,96 47 697 53333 18222 389685 39341 53623 314617 65914 148000 12954 66796 63198 40280 135687 37513 240020 135037 52014 109068 753022 316887 65063 46727 935490 87648 73,19 80,86 27,63 590,87 60,10 81,08 482,80 99,66 227,73 19,94 102,46 96,79 61,81 207,48 57,62 363,94 207,42 79,82 167,38 1 141,80 486,09 98,65 71,90 1418,48 132,90 22,32 23,72 8,10 173,31 19,52 25.69 147,23 31,58 67,96 5,97 31,51 30,93 18,85 66,06 17,14 106,75 61.70 25,64 53,77 334,91 149,52 28,93 21,46 416,06 38,98 Radishes Cucumbers Peas (Pisum sativum) 07069090 07070011 07070019 07081010 07081090 07082010 07082090 0708 90 00 90,10 24,71 156,12 88,96 34.64 72.65 489,82 Beans (Vigna spp., Pha ­ seolus spp.) Broad beans11 12 29 1.190 1.200 1.200.1 07091000 07092000 Globe artichokes Asparagus :  green11 12 13 14 15 16 91 92 93 94 95 96 1,200.2 07092000  other 209,60 Aubergines (egg-plants) 42,32 30,8313 14 15 Ribbed celery (Apium graveolens, var. dulce) 1.210 1.220 1.230 1.240 07093000 07094000 07095130 07096010 608,51 57,01 Chantarelles Sweet peppers 30 . 8 . 90 Official Journal of the European Communities No L 235/7 \ Taric ­ sub- heading Description Amount of unit values per 100 kg net Code CN code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 * 00 * 10 * 90 * 90 * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 . n * 12 * 13 * 14 * 31 * 32 * 33 " 34 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi- ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 39,04 36,57 98.85 146,09 48,53 39,53 153,55 132,89 58.86 47,33 38,22 76,06 61,06 86,24 63,11 1651 1549 4200 6222 2062 1679 6524 5646 2487 2011 1624 3225 2594 3672 2681 303,92 286,74 783,48 1151,44 384,71 313,37 1217,09 1 053,33 457,87 375,16 302^8 597,01 483,97 679,07 500,25 79,84 75,32 204,53 295,70 100,43 81,81 317,73 274,98 120,61 97,94 79,09 156,96 126,34 178,33 130,59 268,32 253,46 686,10 1011,02 336,89 274,42 1 065,81 922,40 404,72 328,53 265,32 526,94 423,81 597,91 438,07 7790 7361 20198 27507 9918 8079 31377 27155 11833 9671 7811 15343 12477 17482 12896 29,79 28,08 76,23 112,36 37,43 30.49 118,42 102,48 44,93 36.50 29.48 58,53 47,08 66.49 48,67 58659 55293 151966 221 703 74620 60783 236069 204306 88366 72768 58767 115147 93872 130 591 97030 89,85 84,81 230,42 333,97 113,14 92,16 357,95 309,78 135,61 110,33 89,10 176,70 142,33 201,02 147,12 28,91 26,09 67,58 108,51 33,18 27,03 104,99 90,86 43,56 32,36 26,13 53,88 41,75 60,28 43,15 ; 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum) fresh 53,00 2252 420,13 109,67 367,91 10831 40,87 81489 123,56 36,24 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 49,59 2107 393,09 102,62 344,23 10134 38,24 76246 115,61 33,91 No L 235/8 Official Journal of the European Communities 30. 8 . 90 Code CN code Taric ­ sub- heading l Amount of unit values per 100 kg net IJCRIIgLIVII ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 2.90.2 08054000 2.100 08061011 08061015 08061019 2.110 08071010 2.120 2.120.1 08071090 2.120.2 08071090 2.130 08081091 08081093 08081099 2.140 08082031 08082033 08082035 08082039 2.150 08091000 2.160 08092010 08092090 2.170 08093000 2.180 08093000 2.190 08094011 08094019 2.200 08101010 08101090 2.205 081020 10 2.210 08104030 2.220 08109010 2.230 08109080 2.240 08109080 2.250 08109030 * 11 * 12 * 21 ' 22 ¢ 12 * 13 * 14 * 15 * 21 * 16 * 17 ¢ 18 ¢ 19 ¢ 29 ¢ 91 ¢ 98 ¢ 90 * 90 ¢ 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 * 31 * 32 * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacti ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 54,08 62,12 76,05 22,60 39,74 73,99 88,65 63,47 52,78 134,92 50,27 106,68 66,33 77,98 574,44 169,71 150,01 72,77 303,86 582,83 2298 2639 3231 960 1688 3143 3766 2696 2247 5747 2135 4544 2818 3302 24307 7226 6373 3105 12910 24763 428,68 492,36 602,79 179,20 315,05 586,49 702,66 503,07 415,63 1 065.30 398,45 839,70 525,78 611,40 4493.31 1 336,26 1 189,02 573,24 2408,40 4619,48 111.91 128,53 157,36 46,78 82,24 153,10 183,43 131,33 109,14 279,18 104,01 220,69 137,26 160,60 1 175,29 350.92 310,40 148,25 628,73 1 205,95 375,40 431,16 527,87 156,92 275,89 513,59 615,32 440,54 365,95 936,97 348,92 740,89 460,42 540,45 3950,18 1 176,54 1041,22 504,48 2109,04 4045,29 11051 12693 15540 4619 8122 15120 18115 12969 ¢ 10700 27443 10272 21 599 13554 15696 113358 34401 30653 13979 62089 119092 41,71 47,90 58,65 17,43 30,65 57,06 68,36 48.94 40,69 104,05 38,76 82,30 51,15 59,89 438,60 130,84 115,69 55.95 234,33 449,47 83148 95499 116919 34758 61 108 113757 136290 97577 79928 204795 77285 161661 101982 117898 863888 256973 230624 110349 467137 896004 126,07 144,80 177,28 52,70 92,65 172,49 206,65 147,95 123,03 314,58 117,18 248,75 154,63 180,85 1 323,12 395,56 349,69 167,24 708,32 1 358,61 36,98 42,47 52,00 15,45 27,17 50,59 60,61 43,39 36,89 93,57 34,37 74,24 45,35 55,63 422,80 118,61 102,57 52,51 207,76 398,50 The ninth digit is reserved for the Member States (statistical purposes).